Dismissed and Opinion Filed April 26, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00246-CV

                 IN RE NORMAN JOSEPH LANDRY, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-00932-2022

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                       Opinion by Justice Partida-Kipness
      Before the Court are Norman Joseph Landry’s March 21, 2022 “Motion for

Writ of Habeas Corpus 13.102,” and March 24, 2022 “Writ of Habeas Corpus

Seeking Reversal of Extradition and Discharge from Custody.” We construe these

files as original petitions for writ of habeas corpus. In these petitions, Landry seeks

to overturn the trial court’s order denying Landry’s application for writ of habeas

corpus challenging his pending extradition to stand trial in Rhode Island. Relator

also appealed the trial court’s determination. That appeal is pending in this Court in

Ex parte Norman Joseph Landry, Cause No. 05-22-00181-CR.

      This Court does not have original jurisdiction to consider petitions seeking

habeas relief generated in connection with criminal proceedings. See TEX. CODE
CRIM. PROC. art. 11.05; TEX. GOV’T CODE § 22.221(d); In re Spriggs, 528 S.W.3d

234, 236 (Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515 S.W.3d

356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam);

see also In re Thomas, 05-14-01320-CV, 2014 WL 6546580, at *1 (Tex. App.—

Dallas Oct. 23, 2014, orig. proceeding) (mem. op.). Accordingly, we dismiss the

petitions for writ of habeas corpus for want of jurisdiction.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE


220246F.P05




                                         –2–